Title: James Madison to Nicholas P. Trist, 15 May 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                My dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                 May 15. 1832———
                            
                        
                        I have received your letter with the book referred to, and dictate the acknowledgement of it to a pen that is
                            near me. I will read the work, as soon as I may be able; When that will be, I cannot say. I have been confined to my bed
                            many days by a bilious attack. The fever is now leaving me, but in a very enfeebled state, and without any abatement of my
                            Rheumatism; which besides its general effect on my health, still cripples me in my limbs, especially in my hands and
                            fingers.
                        I am glad to find you so readily deciding that the charges against Mr Jefferson can be duly refuted. This I
                            doubt not will be well done. To be so, it will be expedient to review carefully the correspondencies of Mr. J. to recur to
                            the aspects of things at different epoch’s of the Governt. particularly, as presented at its outset, in the unrepublican
                            formalities introduced and attempted, not by President Washington but by the viciated political taste of others, taking
                            the lead on the occation; and again in the proceedings which marked the Vice Presidency of Mr. Jefferson.
                        Allowances also ought to be made for a habit in Mr J. as in others of great genius, of expressing in strong
                            and round terms impressions of the moment.
                        It may be added, that a full exhibition of the correspondencies of distinguished public Men through the varied
                            scenes of a long period, would not fail without a single  exceptionto involve delicate
                            personalities, and apparent, if not real inconsistencies.
                        I heartily wish that something may be done with the Tariff, that will be admissible on both sides, and avoid
                            the head-long course in South Carolina. The alternative presented by the predominant party, is so monstrous, that it would
                            seem impossible that it should be sustained by any of the most sympathetic states; unless there be latent views apart,
                            from Constitutional questions, which I hope cannot be of much extent. The wisdom that meets the crisis, with the due
                            effect, will greatly sygnalize itself.
                        The idea that a constitution which has been so fruitful of blessings, and a Union admitted to be the only
                            Guardian of the peace, liberty and happiness of the people of the States comprising it, should be broken up and scattered
                            to the winds, without greater than any existing causes, is more painful than words can express.
                        —It is impossible that this can ever be the deliberate act of the people, if the
                            value of the Union be calculated by the consequencies of dis-union. I am much exhausted and can only add an affectionate
                            Adieu.
                        
                            
                                James Madison
                            
                        
                    